Case 3:20-cv-00392-TAD-KLH Document 11 Filed 07/16/20 Page 1 of 1 PageID #: 36



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION


CLARENCE MATHEWS                                        CIVIL ACTION NO. 20-0392

                                                        SECTION P
VS.
                                                        JUDGE TERRY A. DOUGHTY

WARDEN BILLY TIGNER, ET AL.                             MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

       The Report and Recommendation of the Magistrate Judge [Doc. No. 8] having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Clarence Matthews’

Complaint, [Doc. No. 1], is DISMISSED WITHOUT PREJUDICE.

       MONROE, LOUISIANA, this 15th day of July, 2020.




                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
